Citation Nr: 1020665	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  07-05 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for rhinosinusitis.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for dyspepsia, claimed 
as gastritis.

5.  Entitlement to an increased disability rating for 
service-connected displaced coccyx with right sacroiliac 
joint arthritis, currently evaluated 20 percent disabling.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Veteran represented by:	Richard J. Manlin, Esq.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from December 1972 to December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the Veteran's claims.

In a February 2009 Board decision, the claims were remanded 
for further evidentiary development.  In a July 2009 rating 
decision, the disability rating assigned to the service-
connected displaced coccyx with right sacroiliac joint 
arthritis was increased to 20 percent effective April 26, 
2006.  The Veteran has not expressed satisfaction with the 
increased disability rating.  That issue thus remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
[when a veteran is not granted the maximum benefit allowable 
under the VA Schedule for Rating Disabilities, the pending 
appeal as to that issue is not abrogated].

The VA Appeals Management Center (AMC) continued the previous 
denials in a July 2009 supplemental statement of the case 
(SSOC).  The Veteran's VA claims folder was returned to the 
Board for further appellate proceedings.

In October 2009, the Board requested a medical opinion from 
the Veterans Health Administration (VHA) in accordance with 
38 C.F.R. § 20.901(a) (2009).  The requested opinion has been 
provided and has been associated with the Veteran's VA claims 
folder.  The VHA opinion has been provided to the Veteran and 
his attorney.  The Veteran was afforded 60 days to provide 
additional argument or evidence and was notified of such in a 
letter dated January 2010.  Neither the Veteran nor his 
attorney has submitted any additional argument or evidence in 
response.  

The Board notes that the Veteran has alleged inability to 
retain employment due to his service-connected displaced 
coccyx with right sacroiliac arthritis.  See the VA 
examination report dated May 2009.  Such a claim has not been 
developed by the RO.  However, in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a TDIU claim is part of 
an increased rating claim when such claim is raised by the 
record.  As such, the issue is now properly before the 
Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. 
Reg. 66749 (1996). 

The issues of entitlement to an increased disability rating 
for service-connected displaced coccyx with right sacroiliac 
joint arthritis as well as entitlement to TDIU are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO.  The Veteran will be notified if further action on 
his part is required.

Issue not on appeal

The February 2009 Board decision also denied the Veteran's 
claim of entitlement to service connection for a lumbar spine 
disability.  To the Board's knowledge, no appeal was taken.  
The Board's decision is final, and that issue will be 
addressed no further herein.  See 38 C.F.R. § 20.1100 (2009).


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that the Veteran's currently diagnosed COPD is due 
to his military service.

2.  The competent medical evidence of record does not support 
a finding that the Veteran's currently diagnosed 
rhinosinusitis is due to his military service.
3.  The competent medical evidence of record does not support 
a finding that the Veteran's currently diagnosed right knee 
disability is due to his military service.

4.  The competent medical evidence of record does not support 
a finding that the Veteran's currently diagnosed dyspepsia is 
due to his military service.


CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 
3.303 (2009).

2.  Rhinosinusitis was not incurred in or aggravated by 
active military service.  
38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

3.  A right knee disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  Dyspepsia was not incurred in or aggravated by active 
military service.  
38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for COPD, 
rhinosinusitis, a right knee disability, and dyspepsia 
(claimed as gastritis).  As indicated above, the issues of 
entitlement to an increased disability rating for service-
connected displaced coccyx with right sacroiliac joint 
arthritis and TDIU will be addressed in the Remand section 
below.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  

Stegall Concerns

In February 2009, the Board remanded the case in order for 
the agency of original jurisdiction to obtain medical nexus 
opinions as to the COPD, rhinosinusitis, and right knee 
claims.  VBA was also to obtain outstanding private treatment 
records pertinent to the dyspepsia claim.  The claims were 
then to be readjudicated.  

The record indicates that the requisite VA medical opinions 
were obtained as to the pending claims.  Additionally, the 
outstanding private treatment records were obtained and 
associated with the VA claims folder.  As indicated above, a 
SSOC was issued in July 2009.  Accordingly, the Board's 
remand instructions have been complied with.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance].
 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of a 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify a veteran and a veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claims.  As part of this notice, VA is to 
specifically inform a veteran and a veteran's representative, 
if any, of which portion, if any, of the evidence is to be 
provided by a veteran and which part, if any, VA will attempt 
to obtain on behalf of a veteran.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant, but not 
mentioning who is responsible for obtaining such evidence, 
did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied.  The Veteran was informed of the evidentiary 
requirements for service connection in a letter dated May 
2006.  The VCAA letter indicated that in order for service 
connection to be granted there must be evidence of an injury 
in military service or a disease that began in or was made 
worse during military service, or that there was an event in 
service that caused an injury or disease; a current physical 
or mental disability shown by medical evidence; and a 
relationship between the disability and an injury, disease, 
or event in military service.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the May 2006 VCAA 
letter.  Specifically, the letter stated that VA would assist 
the Veteran in obtaining relevant records such as all records 
held by Federal agencies to include service treatment records 
or other military records, and medical records from VA 
hospitals.  With respect to private treatment records, the 
letter informed the Veteran that VA would request such 
records, if the Veteran completed and returned the attached 
VA Form 21-4142, Authorization and Consent to Release 
Information.  The letter also notified the Veteran that he 
would be afforded a VA examination if necessary to make a 
decision on his claims.

The May 2006 VCAA letter emphasized:  "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The VCAA letter specifically requested:  "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This complies with the "give us everything you've 
got" provision formerly contained in 38 C.F.R. § 3.159(b) in 
that it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided with Dingess notice in the May 2006 
VCAA letter, which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations, and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the May 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates:  when a claim was received and 
when the evidence "shows a level of disability that supports 
a certain rating under the rating schedule."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to an effective date determination, 
such as information about continuous treatment or when 
treatment began, service medical records the Veteran may not 
have submitted, and reports of treatment while attending 
training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

As there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating them.  The evidence of record includes the 
Veteran's statements, service treatment records, and VA and 
private treatment records.  

The Veteran was afforded VA examinations in June 2006 and 
April 2009 as to his pending claims.  Also, as indicated 
above, a VHA opinion was obtained in December 2009 as to the 
claimed dyspepsia.  The VA examination reports and VHA 
opinion reflect that the examiners thoroughly reviewed the 
Veteran's past medical history, documented his medical 
conditions, and rendered opinions which appear to be 
consistent with the remainder of the evidence of record.  The 
Board therefore concludes that the VA and VHA medical 
opinions are adequate for evaluation purposes.  See 38 C.F.R. 
§ 4.2 (2009); see also Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007) [holding that when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate].  

In short, the Board has carefully considered the provisions 
of the VCAA, in light of the record on appeal and, for the 
reasons expressed above, finds that the development of these 
issues has been consistent with said provisions.
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2009).  He has retained the services of an 
attorney and, as indicated above, he declined the option to 
testify at a personal hearing before a Veterans Law Judge.  

Accordingly, the Board will proceed to a decision.


Service Connection for COPD, Rhinosinusitis, and Right Knee 
Disability

As the resolution of these claims involves the application of 
similar law to similar facts, they will be handled together 
for the sake of economy.

Legal Criteria

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
such are manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. § 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) evidence of a nexus, in most cases, 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

Analysis

The Veteran is claiming entitlement to service connection for 
COPD, rhinosinusitis, and a right knee disability which he 
contends are due to his active military service.  See, e.g., 
the Veteran's claim dated April 2006.  

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence or aggravation of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.

It is undisputed that the Veteran is currently diagnosed with 
COPD, rhinosinusitis, and degenerative joint disease of the 
right knee.  See the private treatment records of Dr. S.L.H. 
dated August 2006.  Hickson element (1) is therefore 
satisfied.

With regard to Hickson element (2), evidence of an in-service 
incurrence of a disease or injury, the Veteran's service 
treatment records, including his November 1975 service 
separation examination, are pertinently absent any indication 
that he was diagnosed with COPD or rhinosinusitis.  However, 
the Board notes that service treatment records demonstrate 
diagnoses of mild pharyngitis in August 1973, an upper 
respiratory infection with cough in February 1975, and viral 
syndrome in May 1975.  Accordingly, the Board finds that 
Hickson element (2) has arguably been met as to those claims.

As to the right knee claim, concerning in-service disease, 
the service treatment records do not document any diagnosis 
of or treatment for degenerative joint disease of the right 
knee during the Veteran's military service.  Moreover, the 
record does not reflect medical evidence of any degenerative 
diagnosis of the right knee or arthritis of the right knee 
during the one-year presumptive period after separation from 
service.  Indeed, the earliest degenerative joint disease of 
the right knee diagnosis was in February 2006, which was over 
thirty years after the Veteran's discharge from military 
service.  As such, the presumptive period of 38 C.F.R. §§ 
3.307, 3.309 is not met with respect to the right knee claim.

With respect to in-service injury of the right knee, the 
Board notes that a February 1973 service treatment record 
documented a complaint of bilateral knee pain.  Accordingly, 
element (2) is satisfied to that extent.

Turning to crucial Hickson element (3), the competent medical 
evidence of record demonstrates that the Veteran's currently 
diagnosed COPD and rhinosinusitis are not related to his 
military service.  Specifically, as to the COPD, the April 
2009 examiner reviewed the medical evidence of record and 
concluded, "[t]his examiner cannot find any evidence that 
would support [the Veteran's] COPD being caused by or 
aggravated by service.  There is nothing in his records 
concerning his military days, which would refer or relate to 
COPD.  He did have a very long smoking history and quit 
smoking some years ago.  The most likely cause of his COPD is 
tobacco abuse."  The Board points out that for claims 
received by VA after June 9, 1998, a disability or death will 
not be considered service-connected on the basis that it 
resulted from injury or disease attributable to the Veteran's 
use of tobacco products during service.  For the purpose of 
this section, the term "tobacco products" means cigars, 
cigarettes, smokeless tobacco, pipe tobacco, and roll-your-
own tobacco.  38 C.F.R. § 3.300 (2009).

As to the rhinosinusitis, the April 2009 VA examiner 
concluded, "[t]his examiner cannot find any evidence that 
any upper respiratory symptoms were caused by service.  This 
is stated because even though he did have a few minimal 
mentions in service about very vague upper respiratory 
complaints, these are isolated episodes and are not likely to 
continue, other than what would occur in the general 
population.  Therefore, I cannot find any evidence that would 
indicate any current rhinosinusitis disease would be caused 
or aggravated by service, because there is nothing in the 
record to prove this."  

Concerning the right knee disability, the April 2009 VA 
examiner indicated that it was unlikely that the Veteran's 
right knee disability was caused or aggravated by his 
military service.  The examiner indicated that "since there 
are no records of him having a right knee problem while [on] 
active duty, based on a review of his records, there appears 
to be no right knee disability caused by or aggravated by 
service."  In June 2009, the VA examiner was asked for a 
clarifying opinion based upon the February 1973 service 
treatment record that noted bilateral knee pain.  The 
examiner indicated that he reviewed the notation, which was 
made without examination or comments specific to the right 
knee.  He then concluded, "[t]his additional finding is not 
likely to change the previous comments about the right knee 
related to service.  The reasoning and basis continues to be 
the same." 

The April 2009 VA medical opinions appear to have been based 
upon thorough review of the record and thoughtful analyses of 
the Veteran's entire history.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion"].  Moreover, the VA opinions appear to be consistent 
with the Veteran's medical history, which demonstrates a long 
history of tobacco use, and is absent any documentation of 
COPD or rhinosinusitis until August 2005 and right knee 
disability until February 2006.  

The Veteran has not submitted a medical opinion to contradict 
the conclusions of the April 2009 VA examiners.  As was 
explained in the VCAA section above, the Veteran has been 
accorded ample opportunity to present competent medical 
evidence in support of his claims.  He has failed to do so.  
See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is the claimant's responsibility to 
support a claim for VA benefits].  The Court has held that 
"[t]he duty to assist is not always a one-way street. If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence." See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

To the extent that the Veteran or his attorney is contending 
that the currently diagnosed COPD, rhinosinusitis, and right 
knee disability are related to the Veteran's military 
service, neither is competent to comment on medical matters 
such as etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) (2009) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Accordingly, the statements offered by the 
Veteran and his attorney in support of the claims are not 
competent medical evidence and do not serve to establish 
medical nexus.  

To the extent that the Veteran is contending that he has had 
COPD, rhinosinusitis, and/or a right knee disability on a 
continuous basis since service, the Board is of course aware 
of the provisions of 38 C.F.R. § 3.303(b), discussed in the 
law and regulations section above.  In Savage v. Gober, 10 
Vet. App. 488 (1997), the Court noted that while the concept 
of continuity of symptomatology focuses on continuity of 
symptoms, not treatment, the lack of evidence of treatment 
may bear upon the credibility of the evidence of continuity.  
In this regard, the Board observes that the Veteran's service 
separation examination conducted in November 1975 reveals 
that examination of the Veteran's mouth and throat, lungs and 
chest, lower extremities, and musculoskeletal system, was 
clinically normal.  The examination report contains no 
references of any problems, complaints, or diagnoses 
associated with the Veteran's upper or lower respiratory 
systems or right knee.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he has experienced certain symptoms 
such as shortness of breath, nasal congestion, or knee pain.  
See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) 
[holding that, "[a]s a layperson, an appellant is competent 
to provide information regarding visible, or otherwise 
observable symptoms of disability]; see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. 
App. 465 (1994).  However, competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Buchanan 
v. Nicholson, 451 F.3d 1331-37 (Fed. Cir. 2006); see also 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Veteran is 
not competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu, supra.  Moreover, the Board does not 
find the Veteran's statements concerning continuing 
symptomatology to be credible in light of the utterly 
negative objective evidence for thirty years after service.  
The fact that the clinical record does not provide support 
for the Veteran's contentions that he experienced continuous 
COPD, rhinosinusitis, and/or a right knee disability since 
service is highly probative evidence against the claims.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming 
Board where it found that veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of the claimed condition].

In Voerth v. West, 13 Vet. App. 117, 120-21 (1999), the Court 
held that in order to award service connection 38 C.F.R. § 
3.303(b), there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent.  Such evidence is lacking in this 
case.  Continuity of symptomatology after service is 
therefore not demonstrated.

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the Veteran's claims fail on this basis.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the Veteran's claims of entitlement to service 
connection for COPD, rhinosinusitis, and a right knee 
disability.  The benefits sought on appeal are accordingly 
denied.


Service Connection for Dyspepsia, claimed as Gastritis.

The law and regulations pertaining generally to service 
connection and continuity of symptomatology have been set 
forth above and will not be repeated here.

The Veteran asserts that he suffers from a stomach disability 
[claimed as gastritis] which is the result of his military 
service.  See, e.g., the Veteran's claim dated April 2006.

As to Hickson element (1), current disability, Dr. S.L.H. 
reported that the Veteran was diagnosed with gastritis in a 
letter dated February 2006.  Notably, Dr. S.L.H. did not 
indicate whether the Veteran had acute or chronic gastritis.  
The Veteran was afforded a VA examination in June 2006, at 
which time the VA examiner diagnosed the Veteran with 
dyspepsia.  In an April 2009 VA medical opinion, the 
reviewing examiner concurred with the June 2006 diagnosis.  
Moreover, as to the issue of diagnosis, the December 2009 VHA 
gastroenterologist determined that "[b]ased on the medical 
evidence it is as likely as not (i.e. a probability of 50%) 
that the Veteran may be suffering from dyspepsia."  
Accordingly, the Board finds that the medical evidence of 
record supports the conclusion that the Veteran has a current 
diagnosis of dyspepsia.  Hickson element (1) is therefore 
satisfied.

As to Hickson element (2), the Veteran's service treatment 
records do not document any diagnosis of dyspepsia during the 
Veteran's military service.  Notably, however, service 
treatment records dated April 1974 showed a diagnosis of 
acute gastritis.  Additionally, a service treatment record 
dated February 1975 documented a diagnosis of acute 
gastroenteritis.  The Veteran was noted as experiencing 
nausea and vomiting at that time.  As such, Hickson element 
(2) is satisfied to that extent.

Turning to crucial Hickson element (3), medical nexus, the 
competent medical evidence of record indicates that the 
Veteran's currently diagnosed dyspepsia is unrelated to his 
military service.  Critically, the December 2009 reviewing 
VHA gastroenterologist completed a thorough reassessment of 
the Veteran's treatment history, including his service 
treatment records.  The VHA reviewer determined that as to 
the April 1974 notation of acute gastritis, the Veteran 
"most probably had dyspeptic symptoms (upper abdominal 
discomfort) at this time that was mislabeled as acute 
gastritis.  An upper endoscopy with gastric biopsies would be 
required for the diagnosis of acute gastritis and he did not 
undergo this test."  As to the February 1975 notation of 
acute gastroenteritis, the VHA reviewer indicated that 
"[a]gain this probably refers to dyspeptic symptoms that the 
Veteran might be having.  There are no records of any 
endoscopic evaluation with gastric biopsies to substantiate 
the diagnosis of gastritis."  The examiner then concluded, 
that "it is not likely that" the Veteran's current 
dyspepsia "is related to his military service or his in-
service diagnosis of acute gastritis in April 1974 and acute 
gastroenteritis in February 1975."  

The Board finds the December 2009 VHA opinion to be probative 
as to the issue of medical nexus as it appears to have been 
based upon a thorough review of the record and thoughtful 
analysis of the Veteran's entire history.  See Bloom, supra. 

Also of record is the June 2006 VA examination report in 
which the examiner questioned whether the Veteran "actually 
had a specifically diagnosed gastritis back in the 1970's, 
because the only way to document and diagnose it would be 
under direct vision or radiological testing" which did not 
occur.  The examiner further sated that "it would be 
resorting to speculation to state whether the isolated 
gastritis episode in the 1970's has resulted in the present 
claimed gastritis."  An April 2009 VA examiner was also 
unable to render an opinion regarding the relationship, if 
any, between the Veteran's currently diagnosed dyspepsia and 
his military service.  Accordingly, these opinions are 
entitled to little weight of probative value as they are 
entire speculative concerning the issue of medical nexus.  
See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) [medical 
evidence which is speculative, general or inconclusive in 
nature cannot support a claim].  

The Veteran has not submitted a medical opinion to contradict 
the conclusions of the December 2009 VHA reviewer.  As was 
explained in the VCAA section above, the Veteran has been 
accorded ample opportunity to present competent medical 
evidence in support of his claim.  He has failed to do so.  
See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is the claimant's responsibility to 
support a claim for VA benefits].  

To the extent that the Veteran or his attorney is contending 
that the currently diagnosed dyspepsia is related to the 
Veteran's military service, neither is competent to comment 
on medical matters such as etiology.  See Espiritu, supra; 
see also 38 C.F.R. § 3.159(a)(1) (2009).  Accordingly, the 
statements offered by the Veteran and his attorney in support 
of the claim are not competent medical evidence and do not 
serve to establish medical nexus.  

To the extent that the Veteran is contending that he has had 
dyspepsia on a continuous basis since service, the Board is 
of course aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed in the law and regulations section above.  In 
Savage v. Gober, 10 Vet. App. 488 (1997), the Court noted 
that while the concept of continuity of symptomatology 
focuses on continuity of symptoms, not treatment, the lack of 
evidence of treatment may bear upon the credibility of the 
evidence of continuity.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he has experienced certain symptoms 
such as gastrointestinal discomfort.  See Washington, supra; 
see also Barr, supra.  However, competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Buchanan, supra.  The Veteran is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu, supra.  The Veteran does not have the competency to 
distinguish between symptoms associated with acute episodes 
of gastrointestinal discomfort and those associated with 
dyspepsia.  Moreover, the Board does not find the Veteran's 
statements concerning continuing symptomatology to be 
credible in light of the utterly negative objective evidence 
for thirty years after service.  Of significant note is the 
lack of any complaints or diagnosis of gastritis or dyspepsia 
at the time of his November 1975 separation examination.  On 
the contrary, at that time, his abdomen and viscera as well 
as mouth and throat were noted to be normal.  The fact that 
the clinical evidence record does not provide support for the 
Veteran's contentions that he experienced continuous 
dyspepsia since service is highly probative evidence against 
the claim.  Continuity of symptomatology after service is 
therefore not demonstrated.

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the Veteran's claim fails on this basis.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for dyspepsia.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for COPD is denied.

Entitlement to service connection for rhinosinusitis is 
denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for gastritis is denied.


REMAND

The Veteran seeks entitlement to an increased disability 
rating for service-connected displaced coccyx with right 
sacroiliac joint arthritis in excess of the currently 
assigned 20 percent disability rating.  He has also raised 
the issue of entitlement to TDIU.  

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that these 
claims must be remanded for further evidentiary development.  
The Board is cognizant of the fact that the Veteran's 
increased rating claim has been in adjudicative status for 
several years and it has already been remanded in the past.  
Consequently, the Board wishes to assure the Veteran that it 
would not be remanding this matter again unless it was 
essential for a full and fair adjudication of his claims.

When evaluating musculoskeletal disabilities rated on the 
basis of limitation of motion, VA must consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated.  See 38 
C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995); Johnson v. Brown, 9 Vet. App. 7 (1996).  
In VA Fast Letter 06-25 (November 29, 2006), VA's 
Compensation & Pension Service noted that to properly 
evaluate any functional loss due to pain, examiners, at the 
very least, should undertake repetitive testing (to include 
at least three repetitions) of the joints or spine's range of 
motion, if feasible.  It was determined that such testing 
should yield sufficient information on any functional loss 
due to an orthopedic disability.

In the report of May 2009 VA examination, the examiner 
detailed range of motion findings as to the Veteran's lumbar 
spine and noted the Veteran's complaint of radiculopathy in 
his bilateral lower extremities and weakness in his right 
lower extremity.  The examiner noted the Veteran's report of 
flare-ups of his symptoms that have an increased effect on 
his activities of daily living.  He further documented 
"painful spasm, weakness, and tenderness from the 
midthoracic spine down through the lumbar spine and over the 
bilateral sacroiliac joints, increased on the right 
sacroiliac joint and right coccyx."  However, despite 
indicating that the Veteran experienced pain on movement, the 
examiner failed to discuss specific functional loss due to 
pain in his examination report.  Moreover, it does not appear 
from the VA examination report that the examiner performed 
repetition of flexion and extension motions.  

Because the May 2009 VA examination report failed to 
adequately address the matter of functional loss due to pain 
with sufficient specificity in accordance with DeLuca, the 
Board is without a sufficient basis in the record by which to 
consider the Veteran's increased rating claim.  See 38 C.F.R. 
§ 4.2 (2009).

Moreover, the Board notes that the Veteran's treatment 
records document diagnoses of West Nile Virus and 
fibromyalgia syndrome.  See the private treatment records of 
Dr. J.M.M. dated June 2008.  The VA examiner did not address 
the impact, if any, of these diagnoses on the Veteran's 
service-connected symptomatology.  

The Veteran is also seeking entitlement to TDIU.  After 
having carefully considered the Veteran's claim, and for 
reasons expressed immediately below, the Board finds that the 
Veteran's claim must be remanded for additional procedural 
development.

As noted above in the Introduction, the Veteran has raised a 
claim for TDIU, and such has not been addressed by the RO.  
In Rice, the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the 
record.  As such, the issue is properly before the Board.  
See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 
(1996).

However, the Veteran has not received notice pursuant to the 
VCAA as it pertains to his claim for TDIU.  If, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may not be cured by the Board. 
 See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore 
must remand the case to the agency of original jurisdiction 
because the record does not show that the Veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.

Accordingly, the case is REMANDED for the following action:

1.  VBA should review the Veteran's 
claims folder and ensure that all 
notification and developmental action 
required by the VCAA is completed.  In 
particular, the RO should ensure that 
notification is provided to the Veteran 
regarding the requirements and 
development procedures necessary to 
substantiate a claim of TDIU.

2.  The Veteran should be afforded a VA 
examination in order to determine the 
nature and extent of his service-
connected displaced coccyx with right 
sacroiliac joint arthritis.  The 
Veteran's claims folder, including a copy 
of this REMAND, must be made available to 
the examiner.
 
The examiner should specifically 
identify all current manifestations 
of the Veteran's coccyx disability 
with right sacroiliac joint 
arthritis.  In so doing, the 
examiner must identify any 
functional impairment including 
limitation of motion related to the 
service connected coccyx and right 
sacroiliac disability including any 
limitation of the lumbar spine.  
Range of motion studies of all 
affected joints should be provided 
including limitation of motion as a 
result of pain (described in terms 
of additional loss of motion, in 
degrees, resulting from pain) and 
functional impairment documented in 
degrees, including upon repetitive 
testing, due to pain, 
incoordination, weakened movement, 
and excess fatigability on use.  

The examiner should also 
specifically identify the impact, 
if any, of the Veteran's West Nile 
Virus and fibromyalgia syndrome on 
the Veteran's reported symptoms.  

The examiner should further address 
the impact that the Veteran's 
service-connected disabilities, 
including the displaced coccyx with 
right sacroiliac joint arthritis 
and the radiculopathy of the 
bilateral extremities, has on the 
Veteran's ability to secure and/or 
follow substantially gainful 
employment.  A report should be 
prepared and associated with the 
Veteran's VA claims folder.

3.  VBA should then readjudicate 
the Veteran's claims of entitlement 
to an increased disability rating 
for the service-connected displaced 
coccyx with right sacroiliac joint 
arthritis and entitlement to TDIU.  
If the benefits sought on appeal 
remain denied, VBA should provide 
the Veteran and his attorney with a 
SSOC and allow an appropriate 
period of time for response.  The 
case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


